SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1154
KA 14-01093
PRESENT: SCUDDER, P.J., CENTRA, CARNI, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DALE K. BUTLER, JR., DEFENDANT-APPELLANT.


THEODORE W. STENUF, MINOA, FOR DEFENDANT-APPELLANT.

GREGORY S. OAKES, DISTRICT ATTORNEY, OSWEGO (AMY L. HALLENBECK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Donald E.
Todd, J.), rendered June 9, 2014. The judgment convicted defendant,
upon his plea of guilty, of unlawful manufacture of methamphetamine in
the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of unlawful manufacture of methamphetamine in
the third degree (Penal Law § 220.73 [1]). We conclude that the
record establishes that defendant knowingly, voluntarily and
intelligently waived his right to appeal (see generally People v
Lopez, 6 NY3d 248, 256), and that valid waiver encompasses his
challenge to the severity of the sentence (see generally People v
Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737).




Entered:    November 13, 2015                      Frances E. Cafarell
                                                   Clerk of the Court